Citation Nr: 1308127	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued a 20 percent evaluation for the service-connected low back disability, diagnosed as lumbar spondylosis with degenerative disc disease.

The Board denied the Veteran's claim in a January 2010 decision, and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in October 2011, the Court vacated the Board's decision and remanded the case to the Board.  In July 2012, the Board remanded the matter for further development consistent with the Court's decision. 


REMAND

In July 2012, the Board remanded the matter to further develop the record by way of obtaining relevant VA treatment records dating since March 2011, and securing authorizations for private treatment records, followed by requisite assistance in obtaining relevant private records and associating them with the claims files.  The remand also required VA to afford the Veteran a current VA examination of his lumbar spine disability, to include obtaining an opinion as to its impact on the Veteran's ability to work.  Furthermore, in the Board's remand directives, the originating agency was specifically instructed to consider the Veteran's claim for increase on an extra-schedular basis.  

Following the July 2012 remand, the VA treatment records dating from March 2011 through December 2012 were associated with the Veteran's electronic claims file.  In July 2012, the Appeals Management Center (AMC) sent a letter to the Veteran requesting that he complete and submit authorizations related to his private treatment records.  He responded in January 2013; the records have not yet been requested.

In September 2012, the Veteran underwent a VA examination.  First, the Board observes that because the private records have not yet been obtained, it is clear that the examiner did not have the benefit of a complete record to review at the time of examination.  Moreover, the examiner did not provide any assessment concerning the impact of the Veteran's lumbar spine disability on his ability to work.  Thus, this examination report is inadequate in that it did not meet the requirements of the Board's remand directives.  

Finally, the Board observes that the December 2012 supplemental statement of the case was without consideration as to whether extraschedular consideration was appropriate.  Again, extra-schedular consideration was mandated by the Board's prior remand.

For these reasons, the Board finds that the AMC failed to substantially comply with the July 2012 remand directives.  Such noncompliance is error on the part of the AMC.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's low back disability during the period of this claim, to include all pertinent VA records for the period since December 2012, and the additional private medical records from Atlantic Neurological Services, Chesapeake Regional Medical Center, and INMOTION Physical Therapy.  The Board notes that the Veteran submitted VA Forms 21-4142 with regard to his private treating physicians in January 2013.

2.  If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, the Veteran's claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner who conducted the September 2012 examination.  The examiner should be requested to prepare an addendum providing an assessment of the Veteran's disability in light of the complete record.  

In the addendum report, the examiner should provide an opinion concerning the impact of the Veteran's service-connected low back disability on his ability to work.  This analysis should include an assessment of his employability, taking into consideration the evidence of record related to time missed from work, as well as periods of restricted duty.  The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

If the September 2012 examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by another health care professional with sufficient expertise who should be requested to provide the required assessment/opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required assessment/opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal, to include an assessment of whether extra-schedular consideration is warranted.  In particular, the RO or the AMC should consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

